Title: To George Washington from Buchan, 17 July 1798
From: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)
To: Washington, George



Sir,
Dryburgh Abbey [England] July 17th 1798

My Nephew and godson the eldest son of my dear and truly worthy Brother Thomas Erskine has charged himself with the care of this Letter.
In the present agitated state of Europe we have thought that he could not bestow the time generally allotted to foreign travels better than by taking the Tour of your America in which also he has a patrimonial mission from his Father for investment in the Funds of the United States.
Permit me my most respected Kinsman to reccommend this Youth to your protection & advice.
I greatly wish his mind to be imbued with the Love of Virtue & of useful knowledge and without compliment I can assure you that I know no man living more capable of inspiring him with it than yourself by that which is better than precept.
Deign then most venerable Father of your Country to receive my Nephew under your Roof & to direct his course in the prosecution of his Object.
Lady Buchan joins me in cordial good wishes to Mrs Washington & yr Household and I remain with great Esteem, Sir, Your most Obedient Humble Servant

Buchan

